 -Iri the Matter of SOUTHERNWOOD PRESERVING COMPANYandNATIONALCOUNCIL OF GAS, COKE AND CHEMICAL WORKERSCase No. R-4105.=Decided August 25, 1942Jurisdiction:creosoted wood products producing and distributing industry.Investigation and Certification of Representatives:existence of question : con-flicting claims of rival representatives ; automatic renewal contract with anbrganizatio;l which gave notice of its desire to negotiate a new contractduring aperiod when it had affiliated itself with a different organization,heldno baralthough original organization with which it subsequently had reaffiliated itselfcontended the contract was a bar ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-,ployees at one of Company's plants, excluding supervisory employees, foremen,auu uiiice iurce.Mr. R. M. Claytor,of Chattanooga, Tenn., for the Company.Mr. Bernard BorahandMr. Bethel T.'Judd,of Chattanooga, Tenn.,for the National Council.Mr. E. K. Collins,of Birmingham, Ala., for District 50.Mr. Louis A. Pontello, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE0'Chemical Workers, herein called the National Council, alleging that aquestion affecting commerce has arisen concerning the representationof employees of _Southdrn Wood Preserving Company, Chattanooga,Tennessee, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice before'WilliamM. Pate, Trial Examiner. The Company, the NationalCouncil, and District 50, United Mine Workers of America, hereincalledDistrict 50, appeared,, participated, grid were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.During the hearing, Dis-trict 50 moved to dismiss the petition because it claimed it representedthe employees of the Vompany and that it had an existing contract43 N. L R B., No 92642 SOUTHERN WOOD PRESERVING COMPANY643with the Company. The Trial Examiner reserved ruling thereon.The motion-is hereby deified.The Trial. Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANYSouthernWood Preserving Company, a Georgia corporation, isengaged in the production, distribution, and sale of creosoted woodproducts.The Company operates plants at Chattanooga, Tennessee,Atlanta, Georgia, and Macon, Georgia. The Company's plant at Chat-tanooga, Tennessee, alone, is involved in this proceeding.During1941, the Company used raw materials, principally wood and chemi-cals, valued in excess of $700,000, of which approximately 60 percentrepresented shipments to the Chattanooga plant from points outside ofTennessee.During the same period, sales in excess of $1,000,000 weremade, of which approximately 70 percent were made outside of Ten-nessee.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act. ^rII.THE ORGANIZATIONS INVOLVEDNational. Council of Gas, Coke and Chemical Workers is a labororganization admitting to membership employees of the Company.District 50, United Mine Workers of America is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION'On May 30, 1941, the Company and Local 12112, District 50, enteredinto a sold bargaining contract effective from August 1, 1941, to July31, 1942, and from year to year thereafter, unless terminated by eitherparty by thirty (30) days' written notice, but not in any case to expirebefore July 31, 1942.On June 23,1942, at a meeting of the Local, thosepresent voted 'to secede from District 50 and to affiliate with the Na-tional Council.At another meeting held on June 29, 1942, the actionof the June 23rd meeting, having been reduced to writing, was ratified.By letter dated June 30, 1942, and signed by its president, the Localpurported to notify the Company- that pursuant to the terms of thecontract, it was serving notice of a desire to change its terms.Thisletter was written in the name of the Local 'and did not refer to thisaction, nor to District 50 or the National Council.The Companyreplied by letter dated July 1, 1942, agreeing to meet and bargain onJuly 13, 1942. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore such meeting could be held, District 50 notified the Com-pany not to bargain with the Local.At the-meeting held on July 13.1942, the Company notified the Local that it would not bargain withit in view of having received the letter from District'50, until it wasso instructed by the Board.At a meeting of all employees of the Company, held on July 22,1942, and called by'District 50, the employees voted to reaffiliate withDistrict 50.District 50 contends that the contract of May 30, 1941, is a bar toa present determination of representatives.As indicated above how-ever, the Local had notified the Company of its desire to negotiate anew contract more than thirty (30) days before the contract's expira-tion date and,therefore, before it could have been automatically re-newed in 1942.Under the, circumstances, we find that the contract,if renewed, does not constitute a bar to a present investigation anddetermination of representatives.A statement of a Field Examiner introduced in evidence disclosesthat the National Council represents a substantial number of employeesin the unit hereinafter found to be appropriate.'As noted above,District 50'had & contract with the Company.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9,(c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find) inv accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company at its Chat-tanooga 'plant, excluding supervisory employees, foremen, and the,office force, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OFREPRESENTATIVESWe shall direct that,the question concerning representation whichhas'arisen be resolved by an ,election by secret ballot among the em-ployees in the ' appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-i The Field Examiner reported that the National Council had presented a' petition inthe form of it resolution expressing the desire of the members of the Local to affiliatewith the National Council and, renouncing their, membership in District 50The petitionhad 154 signatures. affixed thereto.All of the signatures appeared to be genuine originalsignatures.One hundred fifty one of the signatures are the names of persons «hoappear on the Company's pay roll of June 1, '1942, containing the names of 189 employeeswithin the unitThe apparently genuine signatures on the petition bearing the names ofpersons appearing on the Company's pay roll were dated July 1942. SOUTHERN WOOD PRESERVING COMPANY,645tion herein, subject to the limitations and additions as set forth inthe Direction.2DIRECTION OF ELECTIONBy. virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Southern WoodPreserving Company, Chattanooga, Tennessee, an election by secretballot shall be conducted as early as possible, but not later than thirty '(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who werd employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during such pay-roll period because they were illor on vacation or, in the active military service or-training of theUnited States, or temporarily laid off, but excluding employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by National Council of Gas, Coke andChemical Workers, or District 50, United Mine Workers of America,for the purposes of collective bargaining, or by neither.,CHAIRMAN MILLIs took no part in the consideration of the, aboveDecision and Direction of Election.$During the hearing, District 50 offered evidence in support of its representationclaims, on the basis of which It moved to be certified on the record.The Trial Examinerrejected the evidence offered for this purpose and denied the motion for certification..Since it'is our usual practice under these circumstances to resolve a question concerningrepresentation by secret ballot, these rulings are hereby affirmed.